DETAILED ACTION
	The amendment filed on December 28, 2021 has been entered.
Claim 4 is cancelled, and claims 1-3 and 5-10 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-3 and 5-8 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, there is an inconsistency between the language in the preamble and the body of the claim, thereby making the scope of the claim unclear.  Applicant is required to clarify whether the claim is intended to be drawn to the subcombination or the combination, and amend the claim to be consistent with the intent.  In this instance, the preamble recites the subcombination of a “header tank,” whereas body of the claim recites the combination of a “heat exchanger” with the “header tank.”
Furthermore, the recitation “said heat exchanger comprising: a mechanically assembled heat-exchange core bundle; and at least one row of tubes” in lines 3-4 is indefinite, since it is unclear whether the core bundle and the at least one row of tubes are the same or different structures.  For example, see claim 9.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 and 5-10 as best understood is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Potier (5,535,821).
	Potier (Figures 5-6) discloses an unlabeled header tank (10, 36) for a mechanically assembled heat exchanger for a motor vehicle (title), said header tank (10, 36) comprising:
at least one end stop 44 configured to: 
be positioned facing an internal surface 74 of the end 8 of one of a plurality of associated end tubes 4 (at least one left end tube shown in Figure 6), 
collaborate with said internal surface 74 to prevent the one of the plurality of associated end tubes 4 from moving in the direction of the interior volume of the header tank (10, 36) (abstract),
wherein the heat exchanger comprises:
a mechanically assembled heat-exchange core bundle comprising at least one row of tubes 4 comprising the plurality of associated end tubes 4, one at each end of said at least one row of tubes 4, the at least one row of tubes 4 respectively comprising an end 8 configured to open into the interior volume of the header tank (10, 36), 
wherein the header tank (10, 36) is configured to accept ends 8 of the plurality of associated end tubes 4 having two opposite long edges, and wherein the at least one end stop 44 collaborates with at least one long edge of the ends 8 of the plurality of associated end tubes 4.

Regarding claim 3, Figures 5-6 disclose the header tank (10, 36) is configured to accept ends 8 of tubes 4 having at least one flare 62 and wherein said at least one end stop 44 has an overall shape that complements the shape of said at least one flare 62 of the end 8 of the end tube 4.
	Regarding claim 5, Figures 5-6 disclose the header tank (10, 36) being configured to accept ends 8 of flared tubes of polygonal shape, of which at least two sides are connected by a rounded vertex, and wherein said at least one end stop 44 has at least one curved portion 68 of a shape complementing the rounded vertex of the end 8 of the end tube 4.
	Regarding claim 6, Figures 5-6 disclose said at least one end stop 44 has an oblong overall shape with two curved longitudinal-end portions 68 configured to collaborate with two opposing rounded vertices of the end 8 of the end tube 4.
	Regarding claim 7, Figure 6 discloses said at least one end stop 44 has an unlabeled tapered central portion between the two curved longitudinal-end portions 68.
Regarding claim 8, Figure 5 discloses a header plate 10 configured to have the ends 8 of the tubes 4 of the heat-exchange core bundle passing through it; and
a cover 36 assembled with the header plate 10 in such a way as to close the header tank (10, 36), said at least one end stop 44 being formed as one piece with the cover 36, extending in the direction of the header plate 10.
	Regarding claim 9, Potier (Figures 5-6) discloses a mechanically assembled heat exchanger for a motor vehicle (title), comprising:

	at least one header tank (10, 36) into which ends 8 of the at least one row of tubes 4 open, the at least one header tank (10, 36) comprising at least one end stop 44 configured to:
	be positioned facing an internal surface 74 of the end 8 of one of the plurality of associated end tubes 4, and 
collaborate with said internal surface 74 in such a way as to prevent said one of the plurality of end tube 4 from moving in the direction of the interior volume of the at least one header tank (10, 36) (abstract),
wherein the at least one header tank (10, 36) is configured to accept ends 8 of the plurality of associated end tubes 4 having two opposite long edges, and 
wherein said at least one end stop 44 is configured to collaborate with at least one long edge of the ends 8 of the plurality of associated end tubes 4.
	Regarding claim 10, Figure 5 discloses said at least one end stop 44 is arranged at least partially inside the end 8 of the end tube 4.
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
The rejection of claim 1 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is maintained.  Applicants have not neither “clarified whether the claim is intended to be drawn to the subcombination or the combination, and amend the claim to be consistent with the intent.”  Claim 1 recites the subcombination of a header tank in the preamble, yet appears to rely upon details of the combination of a heat exchanger for structural definition.
not relied upon in the instant ground of rejection.  Figures 5-6 of Potier clearly disclose the end stop 44 projecting into the end 8 of the tube 4 and collaborating with at least one long edge.  Potier (column 4, lines 32-41) discloses the end stop 44 having structure (68, 70) similar to applicants’ specification (page 11, lines 13-16).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leonard R Leo whose telephone number is (571) 272-4916.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEONARD R LEO/Primary Examiner, Art Unit 3763